Exhibit 99.1 Press release dated on January 7, 2010 Hartcourt Companies, Inc. Retains KingWeet AMS SHANGHAI, Jan. 7 /PRNewswire-Asia-FirstCall/ The Hartcourt Companies, Inc. (OTC Bulletin Board: HRCT; Frankfurt 900009) ("Hartcourt" or "the Company"), a growing provider of vocational education and technical training services in the People's Republic of China ("PRC"), today announced that it has retained KingWeet AMS to design and execute its investor relations campaign. Hartcourt Companies, Inc. is a holding company for providers of vocational education and technical training services in China. Hartcourt structures itself so that its portfolio of companies and affiliates can operate well-recognized institutions with dominant positions within their regions and sectors. The company provides its educational services through three channels: a large educational online portal, educational software and media, and education and vocational training centers. As an education resources provider and operator, the company has a leading interactive business platform, and makes full use of its extensive resources to go beyond traditional teaching methods and eliminate face-to-face constraints. The company's management looks forward to collaborating with KingWeet to raise their visibility in both the investment community and with the financial media as they embark on the next phase of the company's growth strategy. As China's economy continues to develop, its service industries are playing an increasingly important role. With greater amounts of disposable income, Chinese families are spending an even higher percentage of their disposable income on education. Education expenditure as a percentage of GDP potentially will grow from 4.0% in 2005 to 4.5% in 2010, according to the China Education Human Resources Report of 2003. China's education market is large and growing rapidly due to favorable demographics, consumer spending trends, and the increased importance placed on higher and professional education. The company's management believes this will increase opportunities in the education markets as people continue to seek advanced skills and professional licenses and certifications. Hartcourt changed its business model to focus on the education market in China in order to capitalize on this opportunity. From May 2007 to October 2008, Hartcourt completed the acquisition of China Princely Education Technology Development Company Limited, an authorized accrediting organization for China vocational education located in Beijing, PRC, as well as 60% of the outstanding equity of Beijing Yanyuan Rapido Education Company, a well-known training institution in China, and 60% of the outstanding equity of China E & I Development Co.
